Remarks
Claims 13-17 and 19-23 are allowed.
The Terminal Disclaimer filed on 04/07/2022 is acknowledged.

REASONS FOR ALLOWANCE
Applicant arguments as filed on 04/07/2022 are persuasive. The following is a statement of reasons for the indication of allowable subject matter.
With respect to the independent claim 13, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of compiling nodes, edges, and measure formulae into an executable program for traversing the graph by marking a subset of nodes and determining whether a given node is a member of the subset of nodes and in response to a determination that the given node is a member of the subset of nodes, preparing a tuple by linking the given node to a node of the subset of nodes upstream of the given node and computing measure data along the tuple and storing the measure data against the tuple. 
Claim 19 is allowed because it recites similar limitations to claim 13.
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/
Examiner, Art Unit 2159